      Case: 1:18-cv-03472 Document #: 25-1 Filed: 01/04/19 Page 1 of 4 PageID #:84




                        UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF
                        ILLINOIS EASTERN DIVISION

                         Case No: 18-cv-03472


 RUFUS LOVELL BROOKS
                                                                  NOTICE OF DEPOSITION

           Plaintiff,

 V.

 SAC, LLC

                         Defendant.


                NOTICE OF DEPOSITION PURSUANT TO
                      FED. R. CIV. P. 30(B) (6)


 TO:    All Counsel of Record

PLEASE TAKE NOTICE that pursuant to the Rule 30(b)(6) of the Federal Rules of Civil

Procedure, Plaintiff will take the deposition upon oral examination of Defendant, SAC, LLC,

before an officer authorized to administer oaths on Thursday, January, 10, 2019, at 1:00

p.m. at the offices of Thompson Coburn LLP, 55 East Monroe Street, 37th Floor, Chicago, Illinois

60603 Said deposition will be recorded by stenographic, video, and other means; and will

continue until it is adjourned. This examination will be subject to further continuance from

time to time and place to place until completed. SAC, LLC is requested to designate the

person or persons most knowledgeable and prepared to testify on behalf of SAC, LLC

concerning the subject matter described on Attachment “A” hereto.

Dated: December 18, 2018,
                                                     By: Rufus Lovell Brooks; Acting pro se
                                                       14016 Myrtlewood Drive
                                                       Orlando, Florida 32832
                                                       Ph.: (407) 704-8123
      Exhibit A                                        Email: brooks.rufus@yahoo.com
 Case: 1:18-cv-03472 Document #: 25-1 Filed: 01/04/19 Page 2 of 4 PageID #:85


                                 CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing Notice of Depositions for SAC LLC,
 pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, was served via
 electronic mail and U.S. Mail; on this 18th day of December, 2018, upon:

                                                                    Thompson Coburn, LLP
                                                                    Ryan J. Gehbauer
                                                                    rgehbauer@thompsoncobur
                                                                    n.com
                                                                    P: 312.580.5033
                                                                    F: 312.580.2201
                                                                    M: 773.841.8726
                                                                    55 East Monroe Street
                                                                    37th Floor
                                                                    Chicago, IL 60603
                                                                    www.thompsoncoburn.com




                                  Attachment A

For the period from January 1, 2014 to the present, identify and describe in detail with
specificity SAC”s

   1. Corporate structure and personnel

           a.   Company headquarters
           b.   Board of Directors
           c.   President
           d.   Management Committee and/or Executive Team
           e.   Organization Chart.
           f.   Corporate headquarters Divisions
           g.   Employee classifications
           h.   Human Resources Department
           i.   Regional/District structure


   2. Personnel policies and practices

                    a.   Formulation and development
                    b.   Implementation and enforcement
                    c.   HR training and supervision provided by corporate headquarter
                    d.   Personnel recordkeeping
                    e.   Employment Applications
                    f.   Recruiting and hiring practices
                    g.   Employment selection process.
                    h.   SAC’s equal employment opportunity policy
Case: 1:18-cv-03472 Document #: 25-1 Filed: 01/04/19 Page 3 of 4 PageID #:86

                 i.   SAC’s employment complaint policy.
                 j.   How SAC used LinkedIn and other social media outlet in its recruiting practice.
                k.    Employee manual or handbook
                 l.   Hiring and initial job assignment
                m.    Training
                n.    Promotions
                o.    EEOC or diversity policy
                p.    EEOC training provided to employees.
                q.    EEOC discrimination, complaints
                 r.   EEOC retaliation complaints
                 s.   EEOC tracking and reporting.
                 t.   Diversity make-up of the work force by race, age, gender, national
                      origin.

  3. Third party recruiting and hiring practices.
         a. Name of all staffing agencies contracted by SAC for recruiting propose from
              2014 until the present.
         b. How SAC managed the agencies, including the name and job title of all
              individuals responsible for them.
         c. How staffing agencies are selected.
         d. Recruiting directions, instruction and training, provided to staffing agencies by
              SAC.
Case: 1:18-cv-03472 Document #: 25-1 Filed: 01/04/19 Page 4 of 4 PageID #:87




                                     2
